Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments are persuasive.  Please see the 103 rejection below that incorporates Lee (20090185757) who teaches enhancing the edge and having different degrees of blurring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 9-10, 14, 16-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over El-Saban (2012/0327172) in view of Lee (20090185757).
Regarding claim 1, El-Saban discloses a method for blurring image background, comprising (par. 77): 
dividing an image to be processed into a foreground region and a background region by use of a preset classification model (par. 94); 
detecting a contour edge of a shooting subject in the foreground region (par. 98); and 
performing blurring on a background of the image to be processed according to the contour edge of the shooting subject (par. 77 and 151).


enhancing the contour edge of the shooting subject by use of an image sharpening algorithm (par. 35, sharpening the edge), wherein blurring the region other than the shooting subject comprises:
blurring the background region and part of the foreqround region, other than the shooting subject, wherein a blurring degree for the background region is greater than a blurring degree for the part of the foreground reqion, other than the shooting subject (pars. 69-70 and 76-77 teaches changing the blurring strength control based on the proximity to the LMD of the non-edge area of the foreground).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in El-Saban the ability to enhance the edge area and have different degrees of blurring as taught by Lee in order to increase the immersive properties of the image (see abstract).

Regarding claims 5-6, see figure 7c and par. 90, 157-158 which teaches recognizing a face and determining the contour from that point.  
Regarding claims 9-10, see the rejection of claim 1. 
Regarding claim 14, see the rejection of claim 7.
Regarding claims 16-17, see the rejection of claims 5-6.
Regarding claim 23, see the rejection of claim 1 which teach contour detection.  




Claims 2-4, 11-13, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over El-Saban in view of Lee in further view of Salamatti (20130084007).

Salamatti teaches  before the operation of dividing the image to be processed into the foreground region and the background region by use of the preset classification model, setting a classification tag for each of pixels in at least one sample image, wherein the classification tag comprises "foreground" or "background" (pars. 32 and 68); and
 obtaining the preset classification model by training a deep learning model with a semantic segmentation function by use of a sample set formed from the at least one sample image (pars. 105-106). 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in El-Saban and Lee the ability to tag using a learning model as taught by Salamatti.  The reason is to allow the system to use semantic labels.  See motivation in par. 68 of Salamatti.
Regarding claim 3, see figures 10-11 and pars. 32-33 of Salamatti.
Regarding claim 4, see par. 114 of Salamatti.
Regarding claims 11-13, see the rejection of claims 2-4.
Regarding claims 20-22, see the rejection of claims 2-4.



Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/               Primary Examiner, Art Unit 2666